DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on the merits for application no. 17/293,810 filed 13 May 2021. Claims 10, 13-19 pending. Claims 11, and 12 canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 10, 13-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 10:
An oil guide of a hybrid module for a vehicle arranged in a drivetrain between a drive unit and an output, wherein an electric machine is provided, and a rotor of the electric machine is connected to the output, comprising: a clutch between the drive unit and the electric machine; and oil conducting elements configured to supply the electric machine with cooling oily wherein the clutch is a cone clutch having at least one outer friction ring and one intermediate friction ring, wherein the at least one outer friction ring is connected to the rotor, and wherein a cone of the cone clutch in an open state forms an oil guide to an axial end of the rotor, wherein, at the at least one outer friction ring, bores are provided at a tapered side of the cone to conduct cooling oil to an other axial end of the rotor.
Claim 18:
A hybrid module with an oil guide for a vehicle arranged in a drivetrain between a drive unit and an output, wherein an electric machine is provided, and a rotor of the electric machine is connected to the output, comprising: a clutch between the drive unit and the electric machine; and 3 LEGAL\57041255\1Attorney Docket # 4452-1196B/PUS/512272 oil conducting elements configured to supply the electric machine with cooling oily wherein the clutch is a cone clutch having at least one outer friction ring and one intermediate friction ring, wherein the at least one outer friction ring is connected to the rotor, and wherein a cone of the cone clutch in an open state forms an oil guide to an axial end of the rotor, wherein, at the at least one outer friction ring, bores are provided at a tapered side of the cone to conduct cooling oil to an other axial end of the rotor.
Regarding claims 10, and 18, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the specific connections are not set forth in the prior art. Further, the location and action of the cone clutch is not set forth in the prior art. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 13 July 2022 with respect to pgs. 7-8 have been fully considered and are persuasive.  The 35 USC 112 or 102 rejection of claims 10-19 are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659